Citation Nr: 0901835	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-05 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from January 1946 to March 1968.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from a June 2003 rating decision of the Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1. The veteran served in the Republic of Vietnam during the 
Vietnam era.  

2. The veteran died in November 2003; the immediate cause of 
death was cardiorespiratory arrest due to cachexia due to 
renal cancer; pulmonary metastasis and liver metastasis were 
listed on his death certificate as significant conditions 
contributing to death but not related to the underlying cause 
of death.

3. The veteran's renal cancer, which caused his death, is not 
a listed disease associated with exposure to certain 
herbicide agents in Vietnam; was not manifested during his 
active service or within one year thereafter; and is not 
shown to be related to his service.

4.  During his lifetime the veteran had not established 
service connection for any disability.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1310, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant was advised of VA's duties to notify and assist 
in the development of her claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  An April 2003 letter explained the evidence 
necessary to substantiate her claim, the evidence VA was 
responsible for providing, and the evidence she was 
responsible for providing.  In Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice for 
dependency and indemnity compensation (DIC) claims must also 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected claim; and (3) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.  The April 2003 letter 
did not advise the appellant on how to substantiate a DIC 
claim based on previously service-connected claims.  However, 
as the veteran had no established service connection for any 
disability, she is not prejudiced by the lack of such notice.  
She has had ample opportunity to respond/supplement the 
record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  While she was not advised of the 
criteria for establishing an effective date of an award, she 
is not prejudiced by lack of such notice (See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006)), as effective 
date criteria have no significance unless the claim is 
allowed, and this decision does not do so.  

The veteran's service treatment records (STRs) are associated 
with his claims file, and available, pertinent postservice 
treatment records have been secured.  The RO did not arrange 
for a medical opinion because it was not warranted.  Absent 
any competent (medical) evidence suggesting that the 
veteran's cause of death, renal cancer, was associated with 
his service, to include his exposure to herbicides and 
incidents of epididymitis in service, an examination to 
secure a medical nexus opinion is not warranted.  See 
38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 
512, 516 (2004).  

The appellant has indicated that, following the veteran's 
separation from service, he received his primary care from 
Edwards Air Force Base (A.F.B.) from 1968 to 1993.  In August 
2005, Edwards A.F.B. indicated they had no records on file 
for the veteran, and suggested that the RO contact the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri for such records.  In December 2005, the appellant 
was advised that in order to obtain these records from the 
NPRC, she would have to provide specific dates of treatment.  
In January 2006, she responded that the veteran was treated 
at Edwards A.F.B. continuously from 1968 to 1976 and from 
1981 to 1993.  In September 2007, the NRPC responded that a 
search of outpatient records through 1993 yielded no records 
for the veteran.  The appellant has not identified any other 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of the claim.

B.	Factual Background

The veteran's STRs, including his January 1968 service 
separation physical examination report and April 1972 
quadrennial physical examination report, are silent for any 
findings, complaints, treatment, or diagnoses relating to the 
kidney, including renal cancer.  They show that in December 
1966, he complained of pain in his left testicle and left 
inguinal area; epididymitis, orchitis was diagnosed.  He was 
treated for epididymitis again in January 1967, and 
discharged to duty when his prostate exam was normal.  
Subsequent STRs are silent for any other incidents of 
epididymitis in service; his prostate was noted as normal on 
his April 1972 quadrennial physical examination.

The veteran's service personnel records document that he had 
1 year and 29 days of foreign and/or sea service during the 
Vietnam era, and was awarded the Vietnam Service Medal with 
one star and Vietnam Campaign Medal with one device.  During 
his lifetime, he had not established service connection for 
any disability.

The veteran died on November [redacted], 2002.  His death certificate 
shows that the immediate cause of his death was a 
cardiorespiratory arrest due to cachexia due to renal cancer.  
Pulmonary metastasis and liver metastasis are listed as 
significant conditions contributing to death.  

It is the appellant's contention that the veteran's renal 
cancer was either the result of his exposure to herbicides 
while serving in Vietnam, or related to his epididymitis in 
service.  Specifically, she alleges that he continued to 
suffer from epididymitis after his service, and that this 
contributed to his kidney problems, which developed into 
renal cancer.

Postservice private treatment records from Drs. S.V.M., 
M.B.P., R.G., E.C.R., Antelope Valley Cancer Center, High 
Desert Medical Group, and Pacific West Dermatology show that 
in July 2001, the veteran presented with hematuria.  It was 
noted that he had a past history of epididymitis.  A 
bilateral kidney ultrasound revealed a normal right kidney, 
Grade 2-3 dilation of the left kidney collecting system 
consistent with partial obstruction, and renal calculus in 
the left lower pole calix.  The veteran underwent a 
cystoscopy to determine the presence of left renal calculi 
(kidney stone).  No tumor, stones, or diverticula were seen 
and there was poor visualization of the calculi in the 
kidney; the physician determined that additional testing was 
required.  In January 2002, after additional testing was 
completed, it was determined that the veteran had a left 
renal tumor.  In February 2002, he underwent an elective left 
nephrectomy for left renal cancer.  He continued to receive 
treatment for his left renal cancer as it continued to 
metastasize through his body.  In October 2002, he was 
referred for radiation therapy due to evidence of basal cell 
carcinoma in the left chin that had been excised in April 
2002, a June 2002 CT scan showing lung and pleural 
metastases, and an October 2002 CT scan showing liver 
metastasis.  In the consultation report, the physician noted 
that the veteran had a questionable past history of 
epididymitis.

C.	Legal Criteria and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather, it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to 
establish service connection for a claimed disability, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of certain chronic diseases 
(including malignant tumors) may be presumed if they are 
manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneiform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant who suffers from a disability 
that is not listed among those for which presumptive service 
is afforded based on exposure to Agent Orange is not 
precluded from establishing service connection for such 
disability as due to Agent Orange exposure with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

The record  that the veteran served in Vietnam during the 
Vietnam era, and he is presumed to have been exposed to Agent 
Orange therein.  It is also not in dispute that he had renal 
cancer at the time of his death.  What remains necessary for 
the appellant to establish service connection for the renal 
cancer is evidence that it was related to the veteran's 
service, to include herbicide exposure therein.

Renal cancer is not listed in 38 C.F.R. § 3.309(e).  
Consequently, the presumptive provisions of 38 U.S.C.A. 
§ 1116 (for disabilities due to herbicide exposure) do not 
apply.  Furthermore, there is no competent evidence that 
renal cancer was manifested in the veteran's first 
postservice year.  Consequently, the chronic disease 
presumptive provisions of 38 U.S.C.A. § 1112 also do not 
apply.

To establish service connection for renal cancer under these 
circumstances, the appellant must show affirmatively that the 
disease was somehow otherwise related to the veteran's active 
service.  Postservice VA outpatient treatment records show 
that renal cancer was diagnosed in 2002, at least 34 years 
after the veteran's service.  Such a lengthy time interval 
between service and the earliest postservice clinical 
documentation of the disability is of itself a factor for 
consideration against a finding that the veteran's renal 
cancer was related to his service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a 
disability was aggravated by service).

There is also no competent (medical) evidence in the record 
of a possible nexus between the veteran's renal cancer and 
his service (to include herbicide exposure and his 
epididymitis therein).  The Board recognizes that under 
38 C.F.R. § 3.159(c)(4)(i), VA has a duty to provide a VA 
medical examination or obtain a medical opinion once it has 
been established that the veteran had, at the time of his 
death, a current (or persistent/recurrent) disability that 
may have been related to an event, injury, or disease in 
service.  Here, the appellant has not submitted any clinical 
or textual medical evidence even suggesting that the 
veteran's renal cancer might have been related to herbicide 
exposure or epididymitis in service, as she has alleged.  
None of the veteran's postservice treatment records suggest 
that there might have been such a nexus.  

The appellant argues that after the veteran's history of 
epididymitis in service, he continued to suffer from the 
disease after his separation from service, and that he was 
treated for such disability at Edwards A.F.B.  She argues 
further that his recurrent history of epididymitis 
contributed to his kidney problems, and caused him to develop 
renal cancer.  As previously discussed above, both Edwards 
A.F.B. and the NPRC have indicated that they do not have any 
records showing that the veteran was treated at Edwards 
A.F.B. from 1968 to 1993.  Notwithstanding the lack of such 
treatment records (and medical evidence showing that the 
veteran continued to be treated for epididymitis after 
service), the Board notes that several of the veteran's 
treatment records related to the diagnosis and treatment of 
his renal cancer note that he had a past history of 
epididymitis; however, none of these records indicate that 
his history of epididymitis was related to his renal cancer.  

The appellant's own statements relating the veteran's renal 
cancer to herbicide exposure and/or his epididymitis in 
service are not competent evidence, as she is a layperson, 
and lacks the training to opine regarding medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim, and the reasonable doubt doctrine does not apply.  
Hence, the claim must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


